Citation Nr: 1636894	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Lyme disease, including residuals thereof.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to August 1978 and from March 1980 to July 1992.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received. 

Additionally, at the July 2016 videoconference hearing the Veteran requested that the claims of entitlement to an increased rating for optic atrophy, currently rated 20 percent disabling and recurrent myofascial strain of the upper back, currently rated 10 percent disabling, on which he discontinued the appeals, be re-established.  Since these are now new claims by the Veteran and have not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board must refer them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDING OF FACT

The Veteran does not have current Lyme disease, and the preponderance of the evidence is against finding that he has residuals of Lyme disease related to service, and may not be presumed to be related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for Lyme disease are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2010 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA's duty to assist has been satisfied as to this service connection claim.  The Veteran's service treatment records (STRs), private and VA treatment records have been secured.  The RO arranged for VA examinations in August 2011 (back), October 2011 (infectious diseases), and November 2011 (hip, thigh, knee and lower leg).  The Board notes that collectively the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disabilities to be adequate for rating purposes.  The opinion was based on physical examination with rationale that cites to accurate factual data.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in July 2016, the undersigned explained what was needed to substantiate the service connection claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may establish service connection for chronic diseases (such as arthritis) listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of postservice continuity of symptoms.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he was diagnosed with Lyme disease in service and as a result he has moderate to severe joint pains, affecting his right hip, knees, shoulders, and back.  He asserts that during service he tested positive for "IgG per B. burgdorferi test."  He stated (based on an article he read) that B. burgdorferi is the primary laboratory test for Lyme arthritis.  

A June 1990 STR shows the Veteran's Lyme titer was: IgM [immunoglobulin] acute less than 1:16; IgG [immunoglobulin G] acute 1:128; IgG 1:64; IgM at or greater than 1:116 considered significant; IgG less than 1:16 is negative; 1:16 - 1:128 "may" signify early stages of Lyme disease.  The Borrelia Burgdorferi antibody test was administered in April 1992.  The final results were:  EIA [enzyme immunoassay] IgM: negative; EIA IgG positive (specimen positive by EIA confirmed by IFA [immunofluorescent assay]); IFA IgM: N/A; and IFA IgG, 1.128.  (IgM: greater than or equal to 1:16, may be significant; IgG: greater than or equal to 1:16, may be significant.).  He was treated with tetracycline (TCN).

An August 2001 private treatment report reveals the Veteran had complained of bilateral elbow pain for several weeks.  He mentioned that he had similar pain about 10 years earlier while residing in Germany and during that time he had a positive serum titer for Lyme disease.  It was noted that there had been no recurrence of "tick" exposure.  In the assessment the physician noted that he had discussed the "hypothesis of Lyme disease" with another physician who advised adjunctive treatment with doxycycline and submission of a serum sample to laboratory for an IgM Borrelia titer.  Subsequent laboratory findings revealed there was no Lyme disease antibody detected.

On August 2011 VA back conditions examination, the Veteran reported that he has had pain in his shoulders and elbows for the past 20 years and was previously diagnosed and treated for Lyme disease, but has had no evaluation, re-evaluation, intervention or treatments for his joints for a number of years.  In 1983 he slipped down a stream while training and developed pain between his shoulder blades.  Six months later he was still having episodes of pain and was told he had a compression fracture at T-11.  In November 1988 he had a 4 to 5 month history of mild pains of the left shoulder; and a history of rotator cuff disease was reported.  It was also reported that he hurt his right leg when he fell while bear hunting.  

In October 2011 the Veteran underwent a VA infectious diseases examination.  The examiner diagnosed Lyme disease diagnosed in June 1990.  

On November 2011 VA hip, thigh, knee and lower leg conditions examinations, degenerative arthritis of the hip and knees was diagnosed.  The examiner noted review of the record, which showed that test results in June 1990 "may" signify early stages of Lyme disease.  There was no report of symptoms or physical findings of inflammatory arthritis identified in the STRs.  The examiner further noted that he did not find record of a diagnosis or symptoms of Lyme disease during military service.  His IgM titer was negative, but his IgG titer was interpreted as "may" signify early stages of Lyme disease and the Veteran was given TCN, as was customary in the early days of Lyme testing in the early 1990s.  The Veteran did not notice hip or knee problems until he fell and twisted his knee while bear hunting in 2003, but had no recurring hip or knee symptoms until 3 years ago, with diagnosis of degenerative arthritis by x-ray after his compensation and pension examination in August 2011.  The examiner noted that the Veteran has no record of inflammatory arthritis, and no record of Lyme arthritis.  The Veteran's current arthritis of hips and knees is degenerative arthritis, and there is no record of Lyme arthritis.  The Veteran less likely than not had pathology of his hips or knees causing more than usual progression of his degenerative arthritis as a result of military service.  

An August 2012 progress note by the Veteran's private physician noted that he presented with complaints of chronic joint pain; he had pain in his thoracic spine, shoulder and knees.  He had a compression fracture in the thoracic spine at T11 in June 1983.  He had a right hip replacement in 2012; Lyme disease was diagnosed in May 1992.  The Veteran believes that a lot of his joint pain is related to Lyme disease.  There was no diagnosis rendered regarding Lyme disease.  

At the July 2016 hearing, the Veteran testified that he contracted Lyme disease in the service in the late 1970s/1980s while stationed in Germany.  Indications that he had Lyme disease were a spot on his right calf, a rash and pain of the elbows and shoulders.  He stated there were a lot of ticks in the area where he stayed.  Further, he read an article about Lyme disease and thought it sounded just like what he was feeling, so he went and got tested.  The Veteran's wife pointed out that he also experienced muscle aches and pains.  The Veteran reported that his current side effects related to Lyme disease are "really bad" joint and muscle pain of the shoulders, elbows, knees and foot.

The claim for service connection for Lyme disease must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there is no competent, probative evidence of a nexus between any claimed residuals of Lyme disease and service.  

STRs are silent, for complaints or a definitive diagnosis of Lyme disease in service.  While STRs note the Veteran's IgM titer was negative and his IgG titer was interpreted as "may" signify early stages of Lyme disease, the Board does not find this evidence to be probative of a diagnosis of Lyme disease.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  Also, TCN treatment during service is not indicative of the existence of Lyme disease during the Veteran periods of service.  The November 2011 VA examiner noted that prescribing TCN was customary in the early days of Lyme testing in the early 1990's.  The November 2011 VA examiner also noted that he did not find a record of a diagnosis or symptoms of Lyme disease during the Veteran's military service.  Moreover, postservice (in August 2001), the Veteran's private physician prescribed "adjunctive treatment" with doxycycline under a "hypothesis of Lyme disease" but no actual diagnosis.  A subsequent IgM Borrelia titer confirmed the Veteran was negative for the Lyme disease antibody.  While the Veteran received treatment for Lyme disease in the past (in service and in 2001) no definitive diagnosis of Lyme disease has been rendered during service or since service discharge.  The Board acknowledges that the October 2011 VA examiner rendered a diagnosis of Lyme disease diagnosed in June 1990.  As noted above the Board found the June 1990 medical opinion lacks probative weight for determining whether the Veteran had Lyme disease. 

An August 2011 VA examination report reveals the Veteran reported that he was previously diagnosed and treated for Lyme disease.  The Veteran's report of a history of Lyme disease does not constitute competent evidence of Lyme disease proximate to the filing of the present claim for service connection so as to satisfy the requirement of a current disability.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  During the July 2016 hearing the Veteran reported that he contracted Lyme disease in the service in the late 1970's/1980's.  He stated that a spot on his right calf, a rash and pain of his elbows and shoulders were indications that he had Lyme disease.  The Veteran is not competent to diagnose Lyme disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature." See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  Based on the foregoing, service connection for Lyme disease is not warranted.

Further, the Veteran has essentially asserted that he has experienced residuals of Lyme disease (such as right hip, knees, elbows, foot, shoulders and back pains) related to service.  It is not shown that residuals of Lyme disease were manifested in service (or in the first postservice year), and service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (arthritis) under 38 U.S.C.A. §§ 1112, 1137 is not warranted.  

There is no competent, probative evidence of a nexus between any claimed residuals of Lyme disease and service.  There was no report of symptoms or physical findings of inflammatory arthritis identified in treatment records.  While STRs note the Veteran was seen for various complaints of an orthopedic nature, each reported incident is dated prior to June 1990 when the Veteran claims to have contracted Lyme disease.  For example, STRs show that in May 1977 the Veteran injured his right thumb; in April 1978 he dislocated the 3rd digit of his left hand; in June 1983 he fell and injured his back, the diagnosis was low back trauma; in December 1984 he was seen for right lower leg pain and a T-11 compression fracture; in November 1985 he tripped in a hole and injured his left ankle; in August 1986 he noted pain of the upper back; and in November 1988 he had popping and mild pain of the left shoulder.  The Veteran's active duty ended in July 1992, the evidence shows it was approximately 9 years after service (2001) that he was treated for an orthopedic disorder (bilateral elbow).  This lengthy period without treatment for any of the claimed residuals of Lyme disease weighs heavily against the claim.  

On November 2011 VA examinations of the hip, thigh, knee and lower leg, the examiner diagnosed degenerative arthritis of the hip and knees.  The examiner noted that the Veteran had no record of inflammatory arthritis and no record of Lyme arthritis.  The examiner noted that the Veteran did not notice hip or knee problems until he fell and twisted his knee while bear hunting in 2003.  But, he had no recurring hip or knee symptoms until 3 years ago; with the diagnosis of degenerative arthritis by x-ray after his compensation examination in August 2011.  The examiner opined that with the available information it is less likely than not that the Veteran has the residuals of inflammatory or Lyme arthritis.  It is also less likely than not that the Veteran has pathology of his hips or knees causing more than usual progression of his degenerative arthritis as a result of his military service.

In his April 2012 notice of disagreement the Veteran asserts that since being diagnosed with Lyme disease he has had moderate to severe joint pains that he did not have before, i.e., right hip, knees, shoulders and back pains.  The Veteran is competent to describe symptoms which are capable of his lay observation, such as joint pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The question of whether the Veteran's present symptoms are residuals of Lyme disease is complex in nature, and the Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the question of whether he presently experiences residuals of Lyme disease is beyond his competence.  

The Veteran has proffered an article entitled, Musculoskeletal Manifestation of Lyme Disease (http://www.uptodate.com/contents/musculoskeletal-manifestations-of-lyme-disease?view...) in support of his claim.  The article provides a description of Lyme disease and discusses its clinical stages and features (including Lyme arthritis), differential diagnosis, laboratory testing, management of Lyme arthritis and post-Lyme disease syndrome.  This article while informational, is insufficient to establish the element of medical nexus evidence.  The Board finds that such medical information is afforded no probative weight as it does not specifically state an opinion as to the relationship between the residuals of Lyme disease and the Veteran's service.

In summary, the Veteran undoubtedly has current orthopedic disorder, but these have been to attributed to a disease entity other than Lyme disease, and that disease entity has not been shown to be etiologically related to service.  Consequently, the claim for service connection for Lyme disease, including orthopedic residuals of Lyme disease, is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for Lyme disease, including residuals of Lyme disease, is denied.




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


